Citation Nr: 0709650	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  04-16 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased initial rating for depression 
and post-traumatic stress disorder (PTSD), rated as 10 
percent disabling prior to November 3, 2004, and as 50 
percent disabling as of that date.

2.  Entitlement to an increased initial rating for Type II 
diabetes mellitus, rated as 20 percent disabling.  

3.  Entitlement to an increased initial rating for peripheral 
neuropathy of the left (major) upper extremity, rated as 10 
percent disabling prior to May 18, 2005, and as 30 percent 
disabling as of that date.  

4.  Entitlement to an increased initial rating for peripheral 
neuropathy of the right upper extremity, rated as 10 percent 
disabling prior to May 18, 2005, and as 20 percent disabling 
as of that date.  

5.  Entitlement to an increased initial rating for the 
peripheral neuropathy of left lower extremity, rated as 20 
percent disabling.  

6.  Entitlement to an increased initial rating for the 
peripheral neuropathy of right lower extremity, rated as 20 
percent disabling.  

7.  Entitlement to an increased initial rating for erectile 
dysfunction, rated as noncompensable.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to December 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In an April 2002 rating decision, the RO granted 
service connection for issues 2 through 7.  In an April 2004 
rating decision, the RO granted service connection for 
depression and PTSD.  In January 2005, the RO increased the 
rating for depression and PTSD to 50 percent effective from 
November 2004.  In December 2006, the RO increased the 
ratings for issues 3 and 4 as reflected on the title page.  
The veteran appeals the initial ratings for these 
disabilities.  

In his substantive appeal on the issue of depression and 
PTSD, received at VA in January 2007, the veteran urged that 
he is unable to work due to PTSD and diabetes.  He submitted 
a VA form 21-8940, claim for increased compensation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  The RO denied a TDIU claim in January 
2005.  The matter is therefore referred to the RO for 
appropriate action.  

The issue of entitlement to an increased initial rating for 
erectile dysfunction is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to November 3, 2004, the veteran's mental disorder 
characterized as depression and PTSD is manifested by not 
more than evidence of occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or symptoms controlled by continuous 
medication; there is no showing of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

2.  As of November 3, 2004, the veteran's mental disorder 
characterized as depression and PTSD is manifested by not 
more than occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

3.  Type II diabetes mellitus is manifested by daily use of 
insulin and a restricted diet, without evidence of the need 
for regulation of activities, episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
or progressive loss of weight and strength.

4.  Peripheral neuropathy of the left (major) upper extremity 
is manifested by not more than mild incomplete paralysis 
prior to May 18, 2005, and moderate incomplete paralysis as 
of that date.  

5.  Peripheral neuropathy of the right upper extremity is 
manifested by not more than mild incomplete paralysis prior 
to May 18, 2005, and moderate incomplete paralysis as of that 
date.  

6.  Peripheral neuropathy of left lower extremity is 
manifested by not more than moderate incomplete paralysis.  

7.  Peripheral neuropathy of right lower extremity is 
manifested by not more than moderate incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 10 percent for 
depression and PTSD have not been met prior to November 11, 
2004; the requirements for a rating in excess of 50 percent 
have not been met from November 11, 2004, forward.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411  (2006).

2.  The requirements for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.119, Diagnostic Code 
7913 (2006).

3.  The requirements for a rating in excess of 10 percent for 
peripheral neuropathy of the left upper (major) extremity 
have not been met prior to May 18, 2005; the requirements for 
a rating in excess of 30 percent have not been met from May 
18, 2005, forward.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8516 (2006).

4.  The requirements for a rating in excess of 10 percent for 
peripheral neuropathy of the right upper extremity have not 
been met prior to May 18, 2005; the requirements for a rating 
in excess of 20 percent have not been met from May 18, 2005, 
forward.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8516 (2006).

5.  The requirements for a rating in excess of 20 percent for 
peripheral neuropathy of the left lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2006).

6.  The requirements for a rating in excess of 20 percent for 
peripheral neuropathy of the right lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, the 
veteran was notified of the VCAA duties to assist by 
correspondence dated in December 2001 and April 2005 (issues 
2-6), and October 2004 (issue 1).  Consistent with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the RO discussed the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with regard to disability ratings in March 2006 and 
January 2007.  The veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Social Security Administration records were 
requested and a negative response was received, as the 
records have apparently been destroyed.  Further attempts to 
obtain additional evidence would be futile.  Any failure in 
the timing of VCAA notice by the RO constituted harmless 
error.  See also Conway v. Principi, 353 F.3d 1369, 1374 
(2004).  The duty to assist and duty to notify provisions of 
the VCAA have been fulfilled.

Increased Rating Claims - General Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

A claim for a higher rating, when placed in appellate status 
by disagreement with the original or initial rating award 
(service connection having been allowed, but not yet 
ultimately resolved), remains an "original claim" and is not 
a new claim for an increased rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  In such cases, separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.  It is the responsibility of 
the rating specialist to interpret reports of examination in 
the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present.  38 C.F.R. § 4.2 (2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

The veteran appeals the initial ratings assigned following 
the April 2002 rating decision with regard to diabetes 
mellitus and peripheral neuropathies.  He also appeals the 
April 2004 rating decision in which the RO granted service 
connection for depression and PTSD.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

Depression and PTSD

A 10 percent rating was initially assigned for this 
disability effective from January 2003, the date of claim for 
that benefit.  This was based on evidence of occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).  During the course of the 
appeal, an increase to 50 percent was assigned effective in 
November 2004, based on the findings on a November 3, 2004, 
VA examination.  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or symptoms controlled 
by continuous medication
10
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].

60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).

